Citation Nr: 1118990	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  02-07 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant, H.G., and G.G.



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army Reserve from August 1961 to February 1962, with additional periods of verified active duty for training (ADT) in July 1962, August 1963, and August 1964.  He died in February 1998.  The appellant is his surviving spouse.

This case comes to the Board of Veterans' Appeals (the Board) on appeal from a November 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (the RO).

A hearing was held before a Veterans Law Judge at the RO in February 2003 who is no longer employed at the Board.  A transcript of the hearing has been associated with the claims folder.  

The Board remanded the case in August 2003 for the purpose of obtaining additional service records.  After the development requested by the Board was accomplished, the RO again denied the claim in a July 2005 supplemental statement of the case (SSOC).  By an October 2005 decision, the Board denied the claim.  The appellant appealed the Board's October 2005 decision to the United States Court of Appeals for Veterans Claims (the Court).  By a January 2008 Memorandum Decision, the Court vacated the Board's October 2005 decision and remanded the case for further proceedings consistent with its decision.

In September 2008, the Board remanded the appellant's claim for additional evidentiary development.  After the additional development requested by the Board was accomplished, the Board denied the claim in a June 2009 decision.  Court.  By Order dated in January 2010, pursuant to a joint motion, the Court remanded the decision to the Board for readjudication.  

In a July 2010 letter, the Board informed the appellant's attorney that the individual who presided at the February 2003 hearing, who would ordinarily have participated in making the final determination of the claim, was no longer employed by the Board and that the appellant had the right to a hearing before another Veterans Law Judge.  If the attorney did not respond within thirty days from the date of the letter, the Board would assume that the appellant did not want an additional hearing and proceed accordingly.  See 38 C.F.R. § 20.707.  The attorney is presumed to have received the July 2010 notice because it was not returned in the mail.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  Because the attorney did not respond by within 30 days, the right to an additional hearing is waived.  The case has accordingly been reassigned.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In essence, the appellant contends that the Veteran was exposed to ionizing radiation at the at the White Sands Proving Ground, now the White Sands Test Facility (WSTF), while on ADT in July 1962 with the 867th Quartermaster Company, due to exposure to residual radiation from the first nuclear weapons test of an atomic bomb detonated at that facility in July 1945 (Operation Trinity).  She also contends that this exposure caused the Veteran's colon cancer and eventual death.  A fellow serviceman, H.G., testified at the appellant's hearing that he and the Veteran were sent to White Sands to observe missile launches.  They also dug ditches within 150 feet from the detonation site of Operation Trinity.  

The Veteran's service personnel records establish that he served on ADT from July 1, 1962 to July 15, 1962.  His official "Record of Assignments" indicates that he was stationed at Ft. Bliss, Texas during this time period.  There is no indication in the Veteran's service personnel records that he was ever stationed at White Sands, nor is there any indication that he was temporarily assigned to White Sands.

In an October 1998 letter, the Defense Threat Reduction Agency (DTRA) indicated that a review of the Veteran's military records failed to show that he was ever sent to the Pacific Proving Grounds (PPG) or the Nevada Test Site (NTS) (the only sites the where the DTRA indicated that atmospheric nuclear testing took place in 1962).  The DTRA further indicated that a search of Army records failed to document the Veteran's participation in atmospheric nuclear testing.  Moreover, the agency indicated that "after a careful search of dosimetry data, we found no record of radiation exposure for him."  The NPRC likewise indicated that after of search of their records, no DD 1141 (record of in-service radiation exposure) was in existence for the Veteran.

In August 2003, the Board remanded the case in order to obtain additional service personnel records.  In May 2005, the RO requested and obtained a complete copy of the Veteran's service personnel file from the National Personnel Records Center (NPRC).

In September 2008, the Board remanded the appellant's case to obtain morning reports for the Veteran's unit.  The appellant's claim was then to be readjudicated.

The AMC requested the morning reports for the Veteran's unit from July 1 through July 15, 1962.  In response, the NPRC indicated that no morning reports were on file for unactivated reserve units such as the Veteran's.

An additional search for records is required prior to a resolution of this claim.  The agency of original jurisdiction should request, through official sources, all available records for the Veteran's service in the Army Reserve, to include a request directly to the reserve unit.  If any such records are unavailable, then the file should be annotated as such and the appellant and her attorney should be so notified.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran's Reserve unit (867th Quartermaster Company in Fort Bliss, Texas) or other necessary repository to obtain his personnel and service treatment records for his ADT from July 1, 1962 to July 15, 1962, including, but not limited to, obtaining any and all unit histories, Operating Reports/Lessons Learned, morning reports, muster reports, copies of orders, and pay records.  Request assistance from the service department, if necessary.  All attempts to locate the Veteran's Reserve records should be documented in the claims file, including the repositories contacted, and all responses, positive and negative, should be associated with the claims file.

2.  Then readjudicate the claim.  If the claim continues to be denied, send the appellant and her attorney a supplemental statement of the case and give them time to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

